      Case 2:18-cv-02284-GMN-NJK Document 53 Filed 08/23/21 Page 1 of 9




 1   Jeffery A. Garofalo (NV Bar No. 7345)
     E-mail: jeff.garofalo@procopio.com
 2   S. Todd Neal (CA Bar No. 174827 – Pro Hac Vice)
 3   E-mail: todd.neal@procopio.com
     Eric A. Plourde (CA Bar No. 320451 - Pro Hac Vice)
 4   E-mail: eric.plourde@procopio.com
     PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
 5
     10000 W. Charleston Boulevard, Suite 140
 6   Las Vegas, NV 89135
     Telephone: 702.216.2684
 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   DAVID FRANCIS, derivatively on behalf of CV            Case No. 2:18-cv-02284-GMN-NJK
     SCIENCES, Inc. formerly known as,
11   CANNAVEST CORP.,                                       STIPULATION AND [PROPOSED]
                                                            ORDER CONCERNING A STAY OF
12                 Plaintiff,                               THE ACTION
13   v.
                                                            Judge:      Hon. Gloria M. Navarro
14   MICHAEL MONA JR., MICHAEL MONA III,
     JOSEPH D. DOWLING, BART P. MACKAY,                     Complaint Filed:    November 30, 2018
15   LARRY RASKIN, JAMES MCNULTY, GARY                      Trial Date:         Not Set
     SLIGAR, STEPHEN M. SCHMITZ and
16   EDWARD A. WILSON,
17                 Defendants,
18   and
19   CV SCIENCES, INC., formerly known as,
     CANNAVEST CORP.,
20
                   Nominal Defendant.
21

22

23          WHEREAS Plaintiff David Francis (“Plaintiff”) brought the above-captioned action (the

24   “Action”) derivatively and on behalf of CV Sciences, Inc. formerly known as CannaVEST Corp.

25   (“CV Sciences” or the “Company”), alleging violations breaches of fiduciary duty against certain of

26   the Company’s current and former officers and directors (collectively with CV Sciences,

27

28
                                                     1
                   STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     120416-00000016/5353096.2                                   CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 53 Filed 08/23/21 Page 2 of 9




 1   “Defendants”) (Plaintiff and Defendants are collectively referred to herein as the “Parties”);

 2            WHEREAS, a related putative class action case entitled In re CV Sciences, Inc., Securities

 3   Litigation, Case No. 2:18-cv-01602-JAD-PAL is pending in the United States District Court, District

 4   of Nevada (the “Nevada Securities Action”);

 5            WHEREAS, a related putative class action case entitled In re CannaVEST Corp. Securities

 6   Litigation, Case No. 14-cv-02900 was previously pending in the United States District Court,

 7   Southern District of New York (the “New York Securities Action”). The Nevada Securities Action

 8   and the New York Securities Action shall be collectively referred to herein as the “Federal Securities

 9   Actions;”

10            WHEREAS, on February 19, 2019, the Parties filed a Stipulation Concerning a Stay of the

11   Action, which proposed to conditionally stay the Action until the close of fact discovery in the

12   Nevada Securities Action or the New York Securities Action. ECF No. 16.

13            WHEREAS, the parties in the New York Securities Action filed a stipulation of voluntary

14   dismissal, which was so ordered on July 2, 2019;

15            WHEREAS, the fact discovery period in the Nevada Securities Action was extended to May

16   24, 2021, after which the Parties previously agreed to a stay of this Action until August 11, 2021;

17            WHEREAS, the fact discovery period in the Nevada Securities Action was recently extended

18   and will conclude 90 days after the court in the Federal Securities Action rules on a pending motion

19   to compel in that proceeding;

20            WHEREAS, the date of the close of fact discovery in the Federal Securities Action remains

21   ambiguous, and the Parties do not wish at this time to extend the stay in this Action indefinitely;

22            WHEREAS, the Parties agree that the most efficient and effective approach at this time is to

23   stipulate to an additional extension of the stay for a period of approximately 6-7 additional weeks

24   rather than extend the stay to the close of fact discovery in the Federal Securities Action;

25            WHEREAS, the Parties have met and conferred concerning the most efficient manner in

26   which to proceed with this Action brought on behalf of CV Sciences;

27            WHEREAS, the Parties anticipate the possibility of holdings settlement discussions and

28   intend to use the additional time to explore such possibility further, including the furnishing of certain
                                                         2
                   STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     120416-00000016/5353096.2                                   CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 53 Filed 08/23/21 Page 3 of 9




 1   information which the Parties have agreed to exchange by the end of the stay requested herein; and

 2            WHEREAS, the Parties agree that the interests of efficient and effective case management

 3   would best be served by (1) staying the Action until October 8, 2021, and (2) sharing all discovery

 4   generated in the Nevada Securities Action with Plaintiff in the Action, absent any documents marked

 5   confidential by the parties in the Federal Securities Actions;

 6            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by Plaintiff and

 7   Defendants, through their undersigned counsel of record and subject to the approval of the Court, as

 8   follows:

 9            1.       All proceedings in this Action and any related derivative actions in this Court shall

10   be stayed until October 8, 2021, the date that the stay will be over, but any of the Parties to this

11   Stipulation can request that the Court lift the voluntary stay upon good cause shown by giving the

12   other party a ten (10) day notice that they believe that good cause exists to lift the voluntary stay of

13   the Action and thereafter bringing the matter to the Court’s attention and requesting that the stay of

14   the Action be lifted.

15            2.       Within thirty (30) days after October 8, the date the stay will be over, the Parties in

16   this Action will meet and confer in good faith to determine a schedule for the Action going forward,

17   and will submit a proposed scheduling stipulation for this Court’s review and approval, which shall

18   include a deadline for Defendants to respond to Plaintiff’s operative complaint.

19            3.       Defendants shall make available to Plaintiff, subject to the entry of an appropriate

20   protective order and the other provisions of this Stipulation: (i) copies of all documents and written

21   responses to discovery requests that were or are produced to the plaintiffs in each of the Federal

22   Securities Actions in the form and manner in which such documents were or are produced to the

23   plaintiffs in the Federal Securities Actions; (ii) all written agreements regarding the scope of

24   discovery that was produced or to be produced by defendants in each of the Federal Securities

25   Actions; and (iii) all deposition transcripts that were or are generated in each of the Federal Securities

26   Actions. This Stipulation is intended to facilitate coordination and to avoid, to the extent practicable,

27   duplicative discovery. Defendants will provide the materials set forth herein to Plaintiff within ten

28   (10) business days of providing them to the respective plaintiffs in the Federal Securities Actions in
                                                      3
                   STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     120416-00000016/5353096.2                                   CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 53 Filed 08/23/21 Page 4 of 9




 1   the case of (i) and (ii), and within ten (10) business days of receiving the final transcript in the case

 2   of (iii).

 3               4.      Plaintiff agrees that, prior to a finding at the pleading stage that Plaintiff has

 4   adequately alleged demand futility, documents and information obtained pursuant to paragraph 3 of

 5   this Stipulation shall not be used to supplement Plaintiff’s allegations of demand futility absent an

 6   order of the Court permitting such use. Plaintiff agrees not to use the existence of paragraph 3 of this

 7   Stipulation, the substance of any documents or discovery produced pursuant to paragraph 3 of this

 8   Stipulation, and/or any documents or information obtained or developed as a result of any documents

 9   or discovery produced pursuant to paragraph 3 of this Stipulation as support for any argument that

10   Plaintiff is otherwise entitled to use the documents to supplement allegations of demand futility.

11               5.      Notwithstanding the stipulated stay, Plaintiff shall be permitted to file an amended

12   complaint during the pendency of the stay, subject to the provisions in paragraph 4 above. Defendants

13   shall be under no obligation to respond to any complaint while the stay is in effect.

14               6.      If Defendants engage in mediation in the Nevada Securities Action, Defendants agree

15   to provide Plaintiff with reasonable advance notice of the mediation and shall invite Plaintiff to

16   participate in the mediation subject to the consent of the plaintiffs in the Nevada Securities Action.

17   In the event that such consent is not obtained, Defendants will mediate with Plaintiff separately at or

18   about the same time.

19               7.      If Defendants engage in any settlement conferences or mediations in any shareholder

20   derivative actions initiated on behalf of CV Sciences based on any of the same or similar set of facts

21   as those alleged in this Action, including, but not limited to, Ruth v. Mona, Jr., et al., Case No. 2:15-

22   cv-00481-RFB-VCB, pending in the United States District Court, District of Nevada as well as

23   Depoti v. Dowling, et al., Case No. A-18-782513-C, pending in the District Court, Clark County

24   Nevada, Radcliffe v. Dowling, et al., Case No. A-19-794377-B, pending in the District Court, Clark

25   County Nevada, Tarangelo v. Dowling, et al., Case No. A-19-789153-B, pending in the District

26   Court, Clark County Nevada, Menna v. Dowling, et al., Case No. 202100019613 pending in

27   California Superior Court, San Diego Division, Berry v. Dowling, et al., Case No. 3:20-cv-01072-

28   AJB-DEB, pending in the United States District Court for the Southern District of California
                                                 4
                      STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     120416-00000016/5353096.2                                      CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 53 Filed 08/23/21 Page 5 of 9




 1   (“Related Derivative Actions”), Defendants agree to provide Plaintiff with reasonable advance notice

 2   of such settlement conferences or mediations and shall invite Plaintiff to participate in such

 3   settlement conferences or mediations.

 4            8.       If Defendants provide or provided documents to the plaintiffs in either or both of the

 5   Federal Securities Actions in connection with a mediation or settlement discussions, Defendants

 6   agree to promptly provide the same documents to Plaintiff in this Action on the same terms they are

 7   provided to the plaintiffs in the Federal Securities Actions, subject to the provisions of paragraph 4

 8   above.

 9            9.       Counsel for Defendants will promptly notify Plaintiff’s counsel if any Defendants are

10   served or were served with any other Related Derivative Actions, and Plaintiff’s counsel shall notify

11   Defendants’ counsel in the event Plaintiff’s counsel becomes aware of any other Related Derivative

12   Actions.

13            10.      In the event that any Related Derivative Action is not stayed while this case is stayed

14   or in the event that any of the parties to any Related Derivative Action execute an agreement

15   pertaining to the settlement of that Related Derivative Action without the Parties to this Action also

16   executing an agreement pertaining to the settlement of this Action, then Plaintiff may lift the stay

17   upon providing fifteen (15) days’ notice via email to Defendants’ counsel.

18            11.      In the event that any documents are or were produced to any other CV Sciences

19   shareholder who has filed a shareholder derivative action on behalf of CV Sciences, or demanded

20   the inspection of books and records of CV Sciences, based on any of the same or similar set of facts

21   as those alleged in this Action, Defendants agree to promptly produce those documents to Plaintiff.

22            12.      The provision of discovery materials pursuant to this Stipulation will not constitute a

23   waiver of, or in any way limit, Defendants’ right to file a motion to dismiss, or other appropriate

24   challenge, arguing that Plaintiff fails to adequately plead demand futility or make a pre-suit demand,

25   or Defendants’ right to argue that Plaintiff is not entitled to conduct formal discovery prior to

26   establishing that he has have adequately alleged standing.

27            13.      By entering into this Stipulation, the Parties do not waive any rights not specifically

28   addressed herein, including the right to pursue and/or oppose formal discovery and/or file any motion
                                                        5
                    STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     120416-00000016/5353096.2                                    CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 53 Filed 08/23/21 Page 6 of 9




 1   any party deems appropriate once this case is no longer temporarily stayed.

 2
            IT IS SO STIPULATED.
 3

 4    LEVERTY & ASSOCIATES LAW CHTD.                      PROCOPIO, CORY,
                                                          HARGREAVES & SAVITCH, LLP
 5

 6
      /s/ Patrick R. Leverty, Esq.                        /s/ Jeffery A. Garofalo, Esq.
 7    Patrick R. Leverty (Nev. Bar 8840)                  JEFFERY A. GAROFALO (NV Bar
 8    Reno Gould House                                    No. 7345)
      832 Willow Street                                   S. TODD NEAL (Pro Hac Vice)
 9    Reno, NV 89502                                      ERIC A. PLOURDE (Pro Hac Vice)
      Telephone: 775.322.6636                             10000 W. Charleston Boulevard, Suite
10                                                        140
      Facsimile: 775.322.3953
11    pat@levertylaw.com                                  Las Vegas, NV 89135
                                                          Telephone: 702.216.2684
12                                                        Facsimile: 619.788.5500
                                                          Las Vegas, NV 89169
13
      and
14
      THE BROWN LAW FIRM, P.C.                            Attorneys for Defendants,
15    Timothy Brown (Pro Hac Vice)                        CV SCIENCES, INC., MICHAEL
      767 Third Avenue, Suite 2501                        MONA JR., MICHAEL MONA III,
16
      New York, NY 10017                                  JOSEPH D. DOWLING, JAMES
17                                                        MCNULTY,          GARY    SLIGAR,
      Telephone: 516.922.5427
                                                          STEPHEN M. SCHMITZ, EDWARD
      Facsimile: 516.344.6204                             A WILSON, BART P MACKAY, and
18
      tbrown@thebrownlawfirm.net                          LARRY RASKIN
19
      Counsel for Plaintiff
20

21

22

23

24

25

26

27

28
                                                      6
                   STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     120416-00000016/5353096.2                                   CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 53 Filed 08/23/21 Page 7 of 9




 1   PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED THAT:

 2               1.      All proceedings in this Action and any related derivative actions in this Court shall

 3   be stayed until October 8, 2021, the date that the stay will be over, but any of the Parties to this

 4   Stipulation can request that the Court lift the voluntary stay upon good cause shown by giving the

 5   other party a ten (10) day notice that they believe that good cause exists to lift the voluntary stay of

 6   the Action and thereafter bringing the matter to the Court’s attention and requesting that the stay of

 7   the Action be lifted.

 8               2.      Within thirty (30) days after October 8, 2021, the date that the stay will be over, the

 9   Parties in this Action will meet and confer in good faith to determine a schedule for the Action going

10   forward, and will submit a proposed scheduling stipulation for this Court’s review and approval,

11   which shall include a deadline for Defendants to respond to Plaintiff’s operative complaint.

12               3.      Defendants shall make available to Plaintiff, subject to the entry of an appropriate

13   protective order and the other provisions of this Stipulation: (i) copies of all documents and written

14   responses to discovery requests that were or are produced to the plaintiffs in each of the Federal

15   Securities Actions in the form and manner in which such documents were or are produced to the

16   plaintiffs in the Federal Securities Actions; (ii) all written agreements regarding the scope of

17   discovery that was produced or to be produced by defendants in each of the Federal Securities

18   Actions; and (iii) all deposition transcripts that was or is generated in each of the Federal Securities

19   Actions. This Stipulation is intended to facilitate coordination and to avoid, to the extent practicable,

20   duplicative discovery. Defendants will provide the materials set forth herein to Plaintiff within ten

21   (10) business days of providing them to the respective plaintiffs in the Federal Securities Actions in

22   the case of (i) and (ii), and within ten (10) business days of receiving the final transcript in the case

23   of (iii).

24               4.      Plaintiff agrees that, prior to a finding at the pleading stage that Plaintiff has

25   adequately alleged demand futility, documents and information obtained pursuant to paragraph 3 of

26   this Stipulation shall not be used to supplement Plaintiff’s allegations of demand futility absent an

27   order of the Court permitting such use. Plaintiff agrees not to use the existence of paragraph 3 of this

28   Stipulation, the substance of any documents or discovery produced pursuant to paragraph 3 of this
                                                     7
                      STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     120416-00000016/5353096.2                                      CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 53 Filed 08/23/21 Page 8 of 9




 1   Stipulation, and/or any documents or information obtained or developed as a result of any documents

 2   or discovery produced pursuant to paragraph 3 of this Stipulation as support for any argument that

 3   Plaintiff is otherwise entitled to use the documents to supplement allegations of demand futility.

 4            5.       Notwithstanding the stipulated stay, Plaintiff shall be permitted to file an amended

 5   complaint during the pendency of the stay, subject to the provisions in paragraph 4 above. Defendants

 6   shall be under no obligation to respond to any complaint while the stay is in effect.

 7            6.       If Defendants engage in mediation in the Nevada Securities Action, Defendants agree

 8   to provide Plaintiff with reasonable advance notice of the mediation and shall invite Plaintiff to

 9   participate in the mediation subject to the consent of the plaintiffs in the Nevada Securities Action.

10   In the event that such consent is not obtained, Defendants will mediate with Plaintiff separately at or

11   about the same time.

12            7.       If Defendants engage in any settlement conferences or mediations in any shareholder

13   derivative actions initiated on behalf of CV Sciences based on any of the same or similar set of facts

14   as those alleged in this Action, including, but not limited to, Ruth v. Mona, Jr., et al., Case No. 2:15-

15   cv-00481-RFB-VCB, pending in the United States District Court, District of Nevada as well as

16   Depoti v. Dowling, et al., Case No. A-18-782513-C, pending in the District Court, Clark County

17   Nevada, Radcliffe v. Dowling, et al., Case No. A-19-794377-B, pending in the District Court, Clark

18   County Nevada, Tarangelo v. Dowling, et al., Case No. A-19-789153-B, pending in the District

19   Court, Clark County Nevada, Menna v. Dowling, et al., Case No. 202100019613 pending in

20   California Superior Court, San Diego Division, Berry v. Dowling, et al., Case No. 3:20-cv-01072-

21   AJB-DEB, pending in the United States District Court for the Southern District of California

22   (“Related Derivative Actions”), Defendants agree to provide Plaintiff with reasonable advance notice

23   of such settlement conferences or mediations and shall invite Plaintiff to participate in such

24   settlement conferences or mediations.

25            8.       If Defendants provide or provided documents to the plaintiffs in either or both of the

26   Federal Securities Actions in connection with a mediation or settlement discussions, Defendants

27   agree to promptly provide the same documents to Plaintiff in this Action on the same terms they are

28   provided to the plaintiffs in the Federal Securities Actions, subject to the provisions of paragraph 4
                                                        8
                   STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     120416-00000016/5353096.2                                   CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 53 Filed 08/23/21 Page 9 of 9




 1   above.

 2            9.    Counsel for Defendants will promptly notify Plaintiff’s counsel if any Defendants are

 3   served or were served with any other Related Derivative Actions, and Plaintiff’s counsel shall notify

 4   Defendants’ counsel in the event Plaintiff’s counsel becomes aware of any other Related Derivative

 5   Actions.

 6            10.   In the event that any Related Derivative Action is not stayed while this case is stayed

 7   or in the event that any of the parties to any Related Derivative Action execute an agreement

 8   pertaining to the settlement of that Related Derivative Action without the Parties to this Action also

 9   executing an agreement pertaining to the settlement of this Action, then Plaintiff may lift the stay

10   upon providing fifteen (15) days’ notice via email to Defendants’ counsel.

11            11.   In the event that any documents are or were produced to any other CV Sciences

12   shareholder who has filed a shareholder derivative action on behalf of CV Sciences, or demanded

13   the inspection of books and records of CV Sciences, based on any of the same or similar set of facts

14   as those alleged in this Action, Defendants agree to promptly produce those documents to Plaintiff.

15            12.   The provision of discovery materials pursuant to this Stipulation will not constitute a

16   waiver of, or in any way limit, Defendants’ right to file a motion to dismiss, or other appropriate

17   challenge, arguing that Plaintiff fails to adequately plead demand futility or make a pre-suit demand,

18   or Defendants’ right to argue that Plaintiff is not entitled to conduct formal discovery prior to

19   establishing that he has have adequately alleged standing.

20            13.   By entering into this Stipulation, the Parties do not waive any rights not specifically

21   addressed herein, including the right to pursue and/or oppose formal discovery and/or file any motion

22   any party deems appropriate once this case is no longer temporarily stayed.

23    IT IS SO ORDERED.
24
      Dated this ____
                  23 day of August, 2021.
25

26

27    ___________________________
      Gloria M. Navarro, District Judge
28    UNITED STATES DISTRICT COURT
                                                       9
                   STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     120416-00000016/5353096.2                                   CASE NO. 2:18-CV-02284-GMN-NJK
